Drawings
Figures 1, 2 & 11B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

The drawings are objected to because:
The same reference numerals used to identify features in Figs. 1 & 11B are reused to identify modifications of those features in Figs. 3-11A.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
The rotation angle recited in claim 1 is not shown in the drawings.

Specification
The abstract of the disclosure is objected to because:
It begins with a phrase that can be implied.  See MPEP § 608.01(b).
It is not written in clear narrative form, but rather in the form of a claim.

Claim Objections
Claim 1 is objected to because it is replete with improper punctuation, i.e. quotation marks.  The term - -  cross - - should be used instead of “+”, and reference characters (e.g. L, l, etc.) should be enclosed parenthesis.

The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not adequately separated by line indentation.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connection yoke fastening shafts" in lines 15 & 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the input and output connection yoke fastening shafts" in lines 17 & 18.  There is insufficient antecedent basis for this limitation in the claim.
The term "easily" in claim 1, line 24 is a relative term which renders the claim indefinite.  The term "easily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1, line 27 recites the limitation, “rotation angle” but does identify the points between which the angle is measured.
Claim 5 recites the limitation, “rotation angle” but does identify the points between which the angle is measured.
Claim 5 recites the limitation, “[the enlarged] rotation angle [is} 75 degrees or less”.   It is unclear how much less than 75 degrees the angle could be while still being enlarged.
Regarding claim 5, the phrase "is preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the center line".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the body rotation angle of the other side".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the lower portion of either one of the front and rear bodies".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1-3, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Lee, US 9,228,614.  At instant Figs. 1 & 2, the admitted prior art shows a connection device for an agricultural machine, the device comprising:
a front body (100) having an input shaft (11) coupled with an input yoke and installed passing therethrough;
a rear body (200) having an output shaft (12) coupled with an output yoke and installed passing therethrough;
a joint part (300) provided to allow each of the bodies to be coupled with each other and to be rotatable via center pins installed on central parts of upper and lower tip ends of each of the bodies; and

The admitted prior art does not expressly disclose that its cross shaped bearings have a length of the connection yoke fastening shafts fastened to the connection yoke is formed to be longer than the length of the input and output connection yoke fastening shafts fastened to the input and output yokes, and an outer diameter of a tip end of  each of the input and output yokes is formed to be smaller than an inner diameter of the entrance of the connection yoke, whereby, when each of the input and output yokes rotates, a part of the tip end of each of the input and output yokes can be easily rotated without friction in a state of being accommodated in an inner side of the entrance of the connection yoke.
Lee teaches making cross shaped bearings (11) of a connection device (100), so that the length of the connection yoke fastening shafts (113) fastened to the connection yoke (2) is formed to be longer (col. 5, lines 3-6) than the length of the input and output connection yoke fastening shafts (112) fastened to the input and output yokes (13, 13), and an outer diameter of a tip end of each of the input and output yokes is formed to be smaller than an inner diameter of the entrance of the connection yoke (see Figs. 2 & 4), whereby, when each of the input and output yokes rotates, a part of the tip end of each of the input and output yokes can be easily rotated without friction in a state of being accommodated in an inner side of the entrance of the connection yoke (see Figs. 2 & 4) in order to prevent interference and reduce size (col. 5, lines 3-10).

The admitted prior art at instant Fig. 2 shows all the limitations of claim 2, except for the inner diameter of the ring portion becoming gradually smaller.  However, it would have been obvious to modify the admitted prior art so that the inner diameter of the ring portion becomes gradually smaller, since such a modification would have involved a mere change in the shape of the ring portion.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also item 9 below.
The admitted prior art at instant Fig. 2 shows all the limitations of claim 3.
At Fig. 3. Lee shows a rotation angle of less than 75 degrees.
The admitted prior art at instant Fig. 1 shows all the limitations of claim 6.

Allowable Subject Matter
Claims 4 & 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Universal Joint and Driveshaft Design Manual shows at Fig. 1 that it’s common  for a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.